UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1639



CYNTHIA LEE; SHAUNTE LEE,

                                          Plaintiffs - Appellants,

          versus


PRINCE WILLIAM COUNTY SCHOOL BOARD; DR.
WILLIAM ASHBY BIRCHETTE, in his official
capacity; DR. KAREN SPILLMAN, in her official
capacity,

                                           Defendants - Appellees.



                            No. 05-1640



CYNTHIA LEE,

                                            Plaintiff - Appellant,

          versus


CHILDREN’S SERVICES OF VIRGINIA, INCORPORATED;
SABBAM T. SABBAGH; FAIRFAX COUNTY,

                                           Defendants - Appellees,

          and


MARILYN HALLOWELL; VIRGINIA DEPARTMENT      OF
FAMILY SERVICES, Fairfax County,

                                                       Defendants.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-05-100; CA-05-153)


Argued:   November 29, 2006             Decided:   January 24, 2007


Before MICHAEL and SHEDD, Circuit Judges, and David A. FABER, Chief
United States District Judge for the Southern District of West
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Owaiian Maurice Jones, Fredericksburg, Virginia, for
Appellants.   Virginia Margaret Sadler, JORDAN, COYNE & SAVITS,
L.L.P., Fairfax, Virginia; Mark Howard Bodner, Fairfax, Virginia;
Ann Gouldin Killalea, OFFICE OF THE COUNTY ATTORNEY, Fairfax,
Virginia, for Appellees.    ON BRIEF: Corey L. Poindexter, LAW
OFFICES OF OWAIIAN M. JONES, Fredericksburg, Virginia, for
Appellants. David P. Bobzien, County Attorney, Peter D. Andreoli,
Jr., Deputy County Attorney, OFFICE OF THE COUNTY ATTORNEY,
Fairfax, Virginia, for Appellee Fairfax County; John O. Easton,
JORDAN, COYNE & SAVITS, L.L.P., Fairfax, Virginia, for Appellees
Prince William County School Board, William Ashby Birchette, and
Karen Spillman.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      This appeal arises from two unrelated cases filed by Cynthia

Lee that were consolidated in the district court.           In both cases,

the district court dismissed Lee’s complaint pursuant to Fed. R.

Civ. P. 12(b)(6).      Accordingly, we review de novo the decision of

the district court, taking as true the facts alleged in the

complaint.     Williams v. Giant Food Inc., 370 F.3d 423, 434 (4th

Cir. 2004).    For the reasons that follow, we affirm the decisions

of the district court.



                                     I

      The first case, Lee v. Prince William County School Board,

arises out of a dispute between Lee and her daughter’s high school.

Lee’s daughter, Shaunte, was permitted to attend Woodbridge High

School (“Woodbridge”) for the first three years of high school even

though the Lees did not live in the Woodbridge school district.

Lee alleged that the Prince William County School Board (“PWCSB”)

and   its   agents   retaliated   against   her   and   Shaunte   after   Lee

appealed several disciplinary and administrative decisions of the

Woodbridge faculty. Specifically, Lee alleged PWCSB and its agents

retaliated by denying her appeal of disciplinary action taken

against Shaunte in geometry class, by denying her request to

transfer Shaunte to a different geometry class, and by deciding not




                                     3
to allow Shaunte to attend Woodbridge during her final year of high

school.

     Lee’s complaint stated three claims: (1) violation of her

First Amendment rights, pursuant to 42 U.S.C. § 1983; (2) violation

of the Rehabilitation Act; and (3) intentional infliction of

emotional distress under Virginia law.                 Addressing the First

Amendment claim, the district court held that Lee’s speech had not

been adversely affected or chilled in any way, as required by

Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 685-86 (4th. Cir.

2000), because she availed herself of the appeals process and

ultimately procured Shaunte’s admission to Woodbridge for her

senior year.      The district court also decided that the other acts

taken against Lee and Shaunte were nothing more than de minimus

inconveniences, which do not amount to a constitutional violation

under     Constantine   v.   Rectors        and   Visitors    of     George    Mason

University, 411 F.3d 474, 500 (4th Cir. 2005).               The district court

further held that Lee’s Rehabilitation Act claim was barred by the

statute    of    limitations.*       After   dismissing      Lee’s    two     federal

claims,    the    district   court    dismissed     without    prejudice       Lee’s

intentional infliction of emotional distress claim.




     *
      Lee argues for the first time on appeal that the statute of
limitations was tolled. Because Lee did not raise this argument in
the district court, we do not consider it. Muth v. United States,
1 F.3d 246, 250 (4th Cir. 1993).

                                        4
     As stated above, we review de novo the decision of the

district court and assume the truth of all the facts alleged in

Lee’s complaint. Williams, 370 F.3d at 434. Having conducted such

a review, we find no error.   We therefore affirm the dismissal of

this case substantially on the reasoning of the district court.



                                 II

     The second case, Lee v. Children’s Services of Virginia, Inc.,

arises out of Lee’s status as a foster parent.   Lee was the foster

parent of two children, M.L.P. and S.Y., pursuant to a contractual

arrangement with Children’s Services of Virginia, Inc. (“CSV”).

Due to behavioral problems, Lee eventually sought removal of S.Y.

from her home.   Later, Lee found out that S.Y. would be placed with

another foster parent in the same school district. The possibility

of M.L.P. and S.Y. attending the same school alarmed Lee, and she

contacted CSV to voice her concerns.   CSV and its agents responded

in a rude manner and refused to grant Lee’s request to place S.Y.

in a different school.     Lee then contacted M.L.P.’s school to

explain the problem.   CSV placed Lee on probation, asserting that

she failed to cooperate with the treatment plan recommendation for

visitation, she made inappropriate phone calls to a Fairfax County

worker, and she breached her duty of confidentiality by contacting

M.L.P.’s school.   After Lee continued to protest S.Y.’s placement,




                                  5
CSV removed M.L.P. from her foster care without notifying her or

giving her an opportunity to contest the removal.

     Lee’s complaint stated five claims: (1) violation of her First

Amendment rights, pursuant to 42 U.S.C. § 1983; (2) violation of

the Americans with Disabilities Act (ADA); (3) violation of the

Rehabilitation       Act;    (4)   intentional       infliction      of   emotional

distress under Virginia law; and (5) violation of her Fourteenth

Amendment rights, pursuant to 42 U.S.C. § 1983.                By oral order, the

district court dismissed Lee’s First Amendment claim because it

found that she was not speaking on a matter of public concern when

discussing M.L.P.’s specific, individual needs at school; thus,

according     to    the   district   court,    she    failed    to   allege   facts

sufficient to meet the requirements of Pickering v. Board of

Education, 391 U.S. 563, 568 (1968).                  The district court next

addressed Lee’s ADA and Rehabilitation Act claims, dismissing both

for a single reason: i.e., Lee alleged no discrimination on the

basis    of   a    disability.       The   district    court    dismissed     Lee’s

intentional infliction of emotional distress claim because it found

that the facts alleged in the complaint, even if true, could not

reasonably be considered sufficiently outrageous or intolerable to

support a claim under Womack v. Eldridge, 210 S.E.2d 145, 148 (Va.

1974).

     Several weeks after entering its oral order dismissing Lee’s

other claims, the district court issued a written order that


                                           6
disposed of Lee’s Fourteenth Amendment claim.     In the order, the

district court took judicial notice of a Fairfax County juvenile

court order that approved an interim plan for Lee’s foster care of

M.L.P. The juvenile court order articulated the goal of eventually

making Lee the permanent foster care placement for M.L.P.        The

district court dismissed Lee’s Fourteenth Amendment claim because,

as a foster parent who had not yet attained permanent custody under

Virginia law, she had neither a liberty interest nor a property

interest in her continued relationship with M.L.P.     The district

court based its ruling on Wildauer v. Frederick County, 993 F.2d

369, 373 (4th Cir. 1993), and Royster v. Board of Trustees of

Anderson County School District Number Five, 774 F.2d 618, 620 (4th

Cir. 1985).

     Again, we review the decision to dismiss this case de novo,

taking as true the facts alleged in Lee’s complaint. Williams, 370

F.3d at 434.     We have reviewed the record under this standard and

find no error.    Thus, we affirm the dismissal substantially on the

reasoning of the district court.



                                  III

     For the foregoing reasons, we affirm the decision of the

district court in both cases.

                                                            AFFIRMED




                                   7